Exhibit 10.4

Execution Version

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (this “Agreement”) is entered into as of June 23,
2017, by and between WELLS FARGO BANK, N.A. (“Wells Fargo” ), in its capacity as
administrative agent (the “Securitization Agent”) pursuant to the Purchase
Agreement (as defined below) and the other Securitization Documents (as defined
below), and BANK OF AMERICA, N.A. (“BofA”), in its capacity as administrative
agent (the “Bank Agent”) pursuant to the Credit Agreement (as defined below) and
the other Loan Documents (as defined below).

PRELIMINARY STATEMENTS

WHEREAS, Commercial Metals Company, a Delaware corporation (“CMC”), and various
of its operating subsidiaries including CMC Steel Fabricators, Inc., a Texas
corporation (“CMC Steel”), and CMC Receivables, Inc., a Delaware corporation
(the “SPE”), are parties to that certain Receivables Sale Agreement, dated as of
April 5, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Sale Agreement”), pursuant to which CMC Steel has sold to the
SPE all of its right, title and interest in, and the SPE has agreed to purchase
or accept capital contributions of (among other things), Receivables and Related
Security originated by CMC Steel’s CMC Steel Arkansas, CMC Steel Arizona, CMC
Southern Post TX, CMC Southern Post UT and CMC Southern Post SC operating units
designated in the Records of the Servicer as SAP company codes 1100, 1100, 1200,
1200 and 1200, respectively, and profit centers 1020, 1055, 2112, 2132 and 2142,
respectively (the Receivables originated by such profit centers and sold or
contributed to the SPE pursuant to the Sale Agreement, the “Wells Fargo Fab
Receivables”);

WHEREAS, the SPE, as seller, CMC, as initial servicer (“Servicer”), various
purchasers from time to time party thereto (each, a “Purchaser” and
collectively, the “Purchasers”), their administrators, and the Securitization
Agent, are parties to that certain Receivables Purchase Agreement, dated as of
April 5, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Purchase Agreement”) pursuant to which the SPE has sold and,
in addition, has granted a security interest to the Securitization Agent, for
the benefit of itself, the Purchasers and the Nieuw Amsterdam Administrator, in
all of the SPE’s right, title and interest in, to and under the Pool Assets;

WHEREAS, CMC and CMC International Finance S.à R.L. (collectively the
“Borrowers”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and the Bank Agent are parties to that
certain Fourth Amended and Restated Credit Agreement, dated as of June 26, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) and the other Loan Documents (as therein defined);

WHEREAS, pursuant to the Loan Documents, CMC Steel has guaranteed the payment
and performance of the Obligations (as defined below) and secured its guaranty
with a pledge of certain assets including the BofA Fab Receivables and the
associated Related Security but excluding the Wells Fargo Fab Receivables and
the associated Related Security which are sold or contributed to the SPE; and



--------------------------------------------------------------------------------

WHEREAS, the Wells Fargo Fab Receivables and the BofA Fab Receivables are both
currently being paid into the Shared Lock-Boxes, all of which clear through the
Shared Lock-Box Account;

WHEREAS, the Shared Lock-Box Account is subject to that certain Deposit Account
Control Agreement, dated as of April 5, 2011 (as amended, restated, supplemented
or otherwise modified or replaced from time to time, the “Deposit Account
Control Agreement”), among the SPE, CMC, the Securitization Agent, and Bank of
America, N.A., as depositary bank (the “Depositary Bank”); and

WHEREAS, the Securitization Agent, on behalf of the Purchasers and the
Administrators, and the Bank Agent, on behalf of the Secured Parties, wish to
set forth certain understandings with respect to the Wells Fargo Fab Receivables
and the BofA Fab Receivables and the Shared Lock-Box Account.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and for other good and valuable consideration, the sufficiency
of which is hereby acknowledged, it is hereby agreed as follows:

ARTICLE 1

DEFINITIONS

1.01    Construction. The term “Agreement” shall mean this Intercreditor
Agreement, as the same may be amended, supplemented, restated or otherwise
modified from time to time. As used herein, capitalized terms shall be equally
applicable to both the singular and plural forms of such terms.

1.02    Defined Terms. As used herein, the following capitalized terms shall
have the following meanings:

“Activation Period” has the meaning specified in the Deposit Account Control
Agreement.

“Adverse Claim” means any security interest (as defined in Article 9 of the
UCC), mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or otherwise), charge against or interest in assets
or property, or other priority or preferential arrangement of any kind or nature
whatsoever.

“Aggregate Unpaids” has the meaning set forth in the Purchase Agreement.

“BofA Fab Collateral” means the BofA Fab Receivables and the associated Related
Security, including the Collections and proceeds thereof.

“BofA Fab Receivables” means all Receivables originated by CMC Steel (including
any division thereof) other than Wells Fargo Fab Receivables.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof, and all cash proceeds of Related Security with respect to such
Receivable.

 

2



--------------------------------------------------------------------------------

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

“Final Payout Date” means the date on which the Aggregate Unpaids have been paid
in full and the commitments under the Purchase Agreement have been terminated.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Loan Documents” has the meaning specified in the Credit Agreement.

“Nieuw Amsterdam Administrator” has the meaning specified in the Purchase
Agreement.

“Obligations” has the meaning specified in the Credit Agreement.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Pool Assets” has the meaning specified in the Purchase Agreement after giving
effect to the amendments thereto embodied in Omnibus Amendment No. 3, dated as
of the date hereof, but retroactively effective to June 1, 2017.

“Receivable” means the indebtedness and other obligations owed (at the time it
arises, and before giving effect to any sale, contribution, transfer or grant of
a security interest under the Securitization Documents or the Loan Documents) to
CMC Steel, whether constituting an account, chattel paper, an instrument or a
general intangible, arising from the sale of goods or provision of services by
CMC Steel or a division of CMC Steel and includes, without limitation, the
obligation to pay any Finance Charges with respect thereto. Indebtedness and
other rights and obligations arising from any one transaction, including,
without limitation, indebtedness and other rights and obligations represented by
an individual invoice, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction.

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

 

3



--------------------------------------------------------------------------------

“Related Security” means, with respect to any Receivable: (i) all right, title
and interest (if any) in the goods, the sale of which gave rise to such
Receivable, and any and all insurance contracts with respect thereto, (ii) all
other Adverse Claims and property subject thereto from time to time, if any,
purporting to secure payment of such Receivable, whether pursuant to the invoice
or other Contract related to such Receivable or otherwise, together with all
financing statements and security agreements describing any collateral securing
such Receivable, (iii) all guaranties, insurance and other supporting
obligations, agreements or arrangements of whatever character from time to time
supporting or securing payment of such Receivable whether pursuant to the
invoice related to such Receivable or otherwise, (iv) all Records related to
such Receivables, and (v) all proceeds of any of the foregoing.

“Secured Parties” has the meaning provided in the Credit Agreement.

“Securitization Documents” means, collectively, the Sale Agreement, the Purchase
Agreement and all other “Transaction Documents” as therein defined.

“Servicer” means, at any time, the Person that is then authorized to act as the
“Servicer” under the Purchase Agreement.

“Shared Lock-Box Account” means account number 4427706967 at Bank of America,
N.A. currently maintained in CMC’s name.

“Shared Lock-Boxes” means each of the following lock-boxes currently maintained
in CMC’s name with BofA:

 

REMITTANCE

ADDRESS

   CITY    STATE    ZIP    LOCKBOX
NUMBER

P.O. BOX 742438

   ATLANTA    GA    30374-2438    742438

P.O. BOX 844579

   DALLAS    TX    75284-4579    844579

P.O. BOX 740960

   LOS ANGELES    CA    90074-0960    740960

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or, as applicable, in the jurisdiction in which the applicable
debtor is organized.

“Wells Fargo Fab Collateral” means the Wells Fargo Fab Receivables and the
associated Related Security, including the Collections and proceeds thereof.

 

4



--------------------------------------------------------------------------------

ARTICLE 2

SHARED LOCK-BOX ACCOUNT

2.01    Instructions relating to BofA Fab Collateral.

(a)    Subject to the remaining terms of this Section 2.01, the Securitization
Agent agrees to act as agent for the Bank Agent, on behalf of the Secured
Parties, for the purpose of establishing control (as defined in §9-104 of the
UCC) over the Shared Lock-Box Account and any Collections and cash proceeds
relating to the BofA Fab Collateral from time to time deposited therein.

(b)    Notwithstanding any provision to the contrary in the Securitization
Documents, following the receipt by the Securitization Agent of a written notice
in the form of Exhibit A that an “Event of Default” under the Credit Agreement
has occurred and is continuing, the Securitization Agent shall promptly deliver
to the Depositary Bank the “Notice” referenced in Section 2 of the Deposit
Account Control Agreement. The Securitization Agent shall have no duty to
inquire or determine whether an “Event of Default” under the Credit Agreement
is, in fact, continuing or whether the Bank Agent is entitled to provide the
notice in the form of Exhibit A hereto to the Securitization Agent.

(c)    Subject to the terms of Section 6.4 of the Purchase Agreement, the
Securitization Agent may deliver to the Depositary Bank the “Notice” referenced
in Section 2 of the Deposit Account Control Agreement regardless of the
existence or non-existence of an “Event of Default” under the Credit Agreement.

(d)    During the Activation Period, the Securitization Agent will hold (or will
instruct the Depositary Bank to hold) all Collections and cash proceeds from
time to time deposited in the Shared Lock-Box Account until the Securitization
Agent and the Bank Agent have received written instructions from the Servicer as
to what amount of such Collections and cash proceeds constitutes BofA Fab
Collateral and what amount constitutes Wells Fargo Fab Collateral. Promptly
after receipt of such written instructions from the Servicer, the Bank Agent
will instruct the Securitization Agent in writing as to what account the BofA
Fab Collateral should be wired in accordance with the Loan Documents, and the
Securitization Agent will promptly, or will promptly instruct the Depositary
Bank to, initiate such wire. To the extent that the Securitization Agent is not
holding the funds representing the Wells Fargo Fab Collateral, the
Securitization Agent will promptly instruct the Depositary Bank to wire such
funds in accordance with the Securitization Documents.

(e)    The Bank Agent may not instruct the Securitization Agent to withdraw,
transfer or release cash from the Shared Lock-Box Account, or take any other
action, except in accordance with the terms of the Loan Documents.

(f)    The Securitization Agent will not be charged with knowledge of, or be
subject to, or be responsible for complying with, any provisions of the Credit
Agreement. The Securitization Agent shall not be responsible, nor be held
liable, for (i) any action it takes in compliance with the notice received in
accordance with Section 2.01(b), (ii) any

 

5



--------------------------------------------------------------------------------

action it refrains from taking in accordance with Sections 2.01(c) or (d), or
(iii) the failure of the Bank Agent or the Servicer to provide instructions with
respect to the Collections and cash proceeds in respect of the BofA Fab
Collateral following the occurrence and continuation of an “Event of Default”
under the Credit Agreement.

(g)    The Securitization Agent will not amend , modify or terminate the Deposit
Account Control Agreement without the prior written of the Bank Agent, which
consent will not be unreasonably delayed or withheld.

2.02    Acknowledgment of Security Interest; Relationship between the Parties.
Each party hereto acknowledges and agrees that:

(a)    the other claims a security interest in the Shared Lock-Box Account and
certain of the instruments and cash balances from time to time therein,

(b)    any amounts on deposit in the Shared Lock-Box Account in respect of
Collections and proceeds relating to the BofA Fab Collateral will not be
available for payment to the Securitization Agent or to the Purchasers or
Administrators under the Purchase Agreement;

(c)    any amounts on deposit in the Shared Lock-Box Account in respect of
Collections and cash proceeds relating to the Wells Fargo Fab Collateral will
not be available for payment to the Bank Agent or to the Secured Parties under
the Credit Agreement; and

(d)    if it is determined that either the Securitization Agent, on behalf of
the Purchasers, or the Bank Agent, on behalf of the Secured Parties, receives
any payment or distribution in respect of the Receivables in excess of the
amount constituting Collections and cash proceeds of their respective
collateral, then such payment or distribution shall be received and held in
trust for the benefit of, and shall forthwith be paid over and delivered to, the
other party, for distribution in accordance with the Purchase Agreement or the
Credit Agreement, as applicable.

2.03    Indemnification. In consideration of the Securitization Agent’s
agreement to act as the Bank Agent’s agent for purposes of perfection of the
Bank Agent’s security interest in the Shared Lock-Box Account pursuant to
Section 2.01(a), to the extent not indemnified and reimbursed by CMC, the SPE or
the Servicer, the Bank Agent shall indemnify, defend and hold harmless the
Securitization Agent against all liabilities, expense, claim, loss, damage or
cost of any nature (including but not limited to allocated costs of in-house
legal services and other reasonable attorney’s fees) and any other fees and
expenses, whether to the Securitization Agent or to third parties (“Losses”) in
any way arising out of or relating to the performance by the Securitization
Agent of its duties as such sub-agent, including all costs of settlement of
claims. This section does not apply to any Losses solely attributable to gross
negligence or intentional misconduct of the Securitization Agent as determined
by a court of competent jurisdiction in a final non-appealable order. The Bank
Agent shall pay to the Securitization Agent, within five Business Days (as
defined in the Credit Agreement) after receipt of the Securitization Agent’s
invoice, all reasonable and documented out-of-pocket costs, expenses and outside
attorneys’ fees (or, alternatively, reasonably allocated costs for in-house
legal services) incurred by the Securitization Agent in connection with the
enforcement of this indemnity against the Bank Agent.

 

6



--------------------------------------------------------------------------------

2.04    Limitation on Liability of Parties to Each Other. Except as provided in
this Agreement, the Bank Agent shall have no liability to the Securitization
Agent, and the Securitization Agent shall have no liability to the Bank Agent,
except in each case for liability arising from the gross negligence or willful
misconduct of such party or its representatives as determined by a court of
competent jurisdiction in a final, non-appealable judgment.

2.05    UCC Notices. In the event that any party hereto shall be required by the
UCC or any other applicable law to give notice to the other of intended
disposition of notifying party’s collateral, such notice shall be given in
accordance with Section 3.01 hereof and ten (10) days’ notice shall be deemed to
be commercially reasonable.

2.06    Bankruptcy Petition. The Bank Agent, on behalf of itself and the Secured
Parties and any other claimant under the Loan Documents, hereby covenants and
agrees that prior to the date which is one year and one day after the Final
Payout Date, it will not institute against the SPE, cause the SPE to institute
against itself or join any other Person in instituting against the SPE any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States; provided, however, for avoidance of doubt, nothing contained
in this Section 2.06 or elsewhere in this Agreement, shall prohibit the Bank
Agent, on behalf of the Secured Parties, from taking any action in any such
proceeding to protect any interests of the Secured Parties in such proceeding,
including, but not limited to, the filing of proofs of claims and such other
documents as the Bank Agent deems advisable to protect such interests.

2.07    Amendments to Documents; Information. Each party hereto shall, upon
reasonable request of any other party hereto, provide copies of all
modifications or amendments to the Securitization Documents and Loan Documents,
as applicable, and copies of all other documentation relevant to the Wells Fargo
Fab Collateral or the BofA Fab Collateral.

2.08    No Contest to Transfers and Liens. Prior to the date that is one year
and one day after the Final Payout Date, neither the Bank Agent nor any of the
Secured Parties shall contest or challenge, or join any other Person in
contesting or challenging, the sales or contributions of any Wells Fargo Fab
Receivables in accordance with the terms of the Securitization Documents,
whether on the grounds that such transfers were disguised financings,
preferential transfers, fraudulent conveyances or otherwise. Without limiting
the foregoing, neither the Bank Agent nor any of the Secured Parties shall
contest or challenge, or join any other Person in contesting or challenging, the
creation, validity, enforceability, priority or perfection of the interest of
the SPE, the Purchasers or the Securitization Agent in any of the Wells Fargo
Fab Collateral. In addition, the Bank Agent shall not, nor shall any of the
Secured Parties assert that any Borrower or any other Person obligated for all
or any portion of the Obligations, on the one hand, and the SPE or any other
party to the Securitization Documents, on the other hand, should be
substantively consolidated for purposes of the United States Bankruptcy Code or
any analogous requirement of law (domestic or foreign). Without limiting the
foregoing, the Bank Agent shall not, nor shall any of the Secured Parties, seek
to prohibit the enforcement of the ownership interest and/or liens of the SPE,
the Securitization Agent or the Purchasers in the Wells Fargo Fab Collateral in
accordance with the Securitization Documents and/or the receipt of any payment
by the

 

7



--------------------------------------------------------------------------------

Securitization Agent or the Purchasers with respect to the Wells Fargo Fab
Collateral in accordance with the terms of the Securitization Documents for the
satisfaction of the Aggregate Unpaids. None of the Purchasers or the
Securitization Agent shall contest or challenge, or join any other Person in
contesting or challenging, the creation, validity, enforceability, priority or
perfection of the interest of the Bank Agent in any of the BofA Fab Collateral.

2.09    Continuation in a Bankruptcy Case. Notwithstanding anything to the
contrary in this Agreement but in furtherance hereof, upon the commencement of a
case under the Bankruptcy Code by or against CMC or any of its direct or
indirect subsidiaries party to the Securitization Documents or the Loan
Documents: (a) this Agreement shall remain in full force and effect and
enforceable pursuant to its terms in accordance with Section 510(a) of the
Bankruptcy Code, and all references herein to the applicable Person shall be
deemed to apply to such Person as a debtor in possession and to any trustee in
bankruptcy for the estate of such Person; and (b) each party hereto shall retain
its right to vote its claims and act in any such case under the United States
Bankruptcy Code (including the right to vote to accept or reject any plan of
reorganization or liquidation), and hereby agrees not to take any action or vote
in any way so as to contest (i) the validity or enforceability of this Agreement
or (ii) the relative rights and duties of the parties hereto granted and/or
established herein with respect to such liens. The above provisions shall apply
mutatis mutandis to any bankruptcy or analogous proceeding initiated by or
against any Person under any other requirement of law (domestic or foreign and
as now or hereafter in effect).

2.10    Cooperation. Each of the parties hereto shall cooperate fully to the end
that the terms and provisions of this Agreement may be promptly and fully
carried out and shall, from time to time, execute and deliver any and all other
agreements, documents or instruments (including without limitation UCC financing
statements and amendments) and take such other actions, all as may be reasonably
requested by any other party hereto in order to effectuate the terms of this
Agreement.

2.11    Limitation of Liability.

(a) The Securitization Agent will not be liable to CMC, the SPE, the Bank Agent
or any of the Secured Parties for any expense, claim, loss, damage or cost
(“Damages”) arising out of or relating to its performance under this Agreement
other than those Damages which result directly from its acts or omissions
constituting negligence or intentional misconduct.

(b) In no event will any party hereto be liable for any special, indirect,
exemplary or consequential damages, including but not limited to lost profits.

(c) The Securitization Agent will be excused from failing to act or delay in
acting, and no such failure or delay shall constitute a breach of this Agreement
or otherwise give rise to any liability of the Securitization Agent, if (i) such
failure or delay is caused by circumstances beyond the Securitization Agent’s
reasonable control, including but not limited to legal constraint, emergency
conditions, action or inaction of governmental, civil or military authority,
fire, strike, lockout or other labor dispute, war, riot, theft, flood,
earthquake or other natural disaster, breakdown of public or private or common
carrier communications or transmission facilities, equipment failure, or
negligence or default of CMC, the SPE, the Bank Agent or any of the Secured
Parties or (ii) such failure or delay resulted from the Securitization Agent’s
reasonable belief that the action would have violated any guideline, rule or
regulation of any governmental authority.

 

8



--------------------------------------------------------------------------------

(d) Notwithstanding any of the other provisions in this Agreement, in the event
of the commencement of a case pursuant to Title 11, United States Code, filed by
or against CMC or the SPE, or in the event of the commencement of any similar
case under then applicable federal or state law providing for the relief of
debtors or the protection of creditors by or against CMC or the SPE, the
Securitization Agent may act as the Securitization Agent deems necessary to
comply with all applicable provisions of governing statutes and shall not be in
violation of this Agreement as a result.

ARTICLE 3

MISCELLANEOUS

3.01    Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing (including telex or telegraphic
communications) and shall be sufficient if mailed, sent by overnight delivery
service, hand-delivered by messenger or Emailed to the applicable party at the
address indicated below:

 

If to the Securitization Agent:   

Wells Fargo Bank, National Association

1100 Abernathy Road NE

Suite 1600

Atlanta, GA 30328

Email: william.rutkowski@wellsfargo.com;

WFCFReceivablesSecuritizationAtlanta@wellsfargo.com

If to the Bank Agent:   

Bank of America, N.A.

Agency Management

900 West Trade Street

NC1-026-06-03

Charlotte, NC 28255

Attention: Melissa Mullis

Telephone: 980.386.9372

Facsimile: 704.409.0617

e-mail: melissa.mullis@baml.com

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to the delivery with the
terms of this Section. Except as otherwise expressly provided in this Agreement,
all such notices, requests, demands and other communications shall be effective
(a) if sent by mail, five (5) days after deposit in the mails (first class
postage paid), (b) if sent by overnight delivery service, one (1) business day
after delivery to such overnight delivery service, (c) when sent via electronic
mail, when electronic confirmation of receipt at the Email address(es) noted
above is received by the sender, or (d) if delivered by messenger, when
delivered to address at the address set forth above.

3.02    Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York (including Section 5-1401 of the
General Obligations Laws of the State of New York, but otherwise without regard
to conflicts of law provisions).

 

9



--------------------------------------------------------------------------------

3.04    Effect Upon Loan Documents and Securitization Documents. By executing
this Agreement, each of the Servicer, the SPE and CMC Steel (collectively, the
“Seller Parties”) agrees to be bound by the provisions hereof (a) as they relate
to the relative rights of the Bank Agent with respect to the property of CMC
Steel, and (b) as they relate to the relative rights of the Securitization Agent
as a creditor of the SPE. Each of the Seller Parties acknowledges that the
provisions of this Agreement shall not give such Seller Party any substantive
rights as against the Bank Agent or the Lenders and that nothing in this
Agreement shall amend, modify, change or supersede the terms of the Loan
Documents as between the parties thereto. Each of the Seller Parties
acknowledges that the provisions of this Agreement shall not give it any
substantive rights as against the Securitization Agent, or any other parties to
the Securitization Documents and that nothing in this Agreement shall amend,
modify, change or supersede the terms of the Securitization Documents as among
the parties thereto. Each of the Seller Parties further acknowledges that the
provisions of this Agreement shall not give such Seller Party any substantive
rights as against any other party hereto and that nothing in this Agreement
shall amend, modify, change or supersede the terms of the Securitization
Documents as between the Seller Parties.

3.05    No Third Party Beneficiaries. This Agreement is solely between the
Securitization Agent, on behalf of itself, the Purchasers and the
Administrators, on the one hand, and the Bank Agent, on behalf of itself and the
Secured Parties, on the other hand, and no Person except for the Securitization
Agent, the Purchasers, the Administrators, the Bank Agent and the Secured
Parties shall have any rights or privileges hereunder either by being a third
party beneficiary or otherwise. This Agreement does not constitute a joint
venture between the Securitization Agent and the Bank Agent.

3.06    Complete Agreement. This Agreement constitutes the complete agreement
between the parties and incorporates and sets forth all prior discussions,
agreements and representations between the parties in regard to the matters set
forth herein and the terms of this Agreement may not be altered, amended or
otherwise modified except by a writing signed by the parties hereto.

3.07    Successors and Assigns, Authority. This Agreement shall be binding upon
and inure to the benefit of the respective successors and assigns of each of the
parties hereto. The successors and assigns for the Securitization Agent and the
Bank Agent, as the case may be, shall include any successor Securitization Agent
and Bank Agent, as the case may be, appointed under the terms of the Loan
Documents or the Securitization Documents, as applicable. Each of the Bank Agent
and the Securitization Agent, as the case may be, agrees not to transfer any
interest it may have in the Loan Documents or the Securitization Documents
unless such transferee has been notified of the existence of this Agreement and
has agreed to be bound hereby. In the event that the financing provided under
the Credit Agreement shall be refinanced, replaced or refunded, each of the
Seller Parties and the Securitization Agent hereby agrees, at the request of the
agent or lenders under the credit facility that so refinances, replaces or
refunds the financing under the Credit Agreement, to execute and deliver a new
intercreditor agreement with such agent and/or lenders on substantially the same
terms as herein provided. Each of the Bank Agent and the Securitization Agent
hereby represents and warrants that it is duly authorized and empowered to act
as an agent hereunder for such other parties to the respective Loan Documents
and Securitization Documents.

 

10



--------------------------------------------------------------------------------

3.08    Submission to Jurisdiction; Venue; Waiver of Jury Trial. Any legal
action or proceeding with respect to this Agreement may be brought in any
federal or state court located in the County of New York, State of New York, and
by execution and delivery of this Agreement, each of the parties hereto hereby
irrevocably accepts for itself the jurisdiction of such courts. Each of the
parties hereto further irrevocably consents to the service of process out of any
of the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to it at the
address set out for notices pursuant to Section 3.01 hereof. Each of the parties
hereto hereby irrevocably waives any objection which it may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Agreement brought in the courts
referred to above and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO, TO THE EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT.

3.09    Severability. In the event any one or more of the provisions contained
herein shall for any reason be held to be invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

3.10    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart. Delivery of an executed counterpart of this Agreement by
facsimile transmission or by other electronic transmission shall be as effective
as delivery of a manually executed counterpart hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this document as of the date
first above written.

 

BANK OF AMERICA, N.A., as Bank Agent By:  

/s/ Maria A. McClain

Name:   Maria A. McClain Title:   Vice President

(signatures are continued on next page)



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Securitization Agent By:  

/s/ William P. Rutkowski

Name:   William P. Rutkowski Title:   Director

(signatures are continued on next page)



--------------------------------------------------------------------------------

Acknowledged and Agreed to: COMMERCIAL METALS COMPANY By:  

/s/ Paul Lawrence

Name:   Paul Lawrence Title:  

Treasurer and Vice President,

Financial Planning and Analysis



--------------------------------------------------------------------------------

CMC STEEL FABRICATORS, INC. By:  

/s/ Paul Lawrence

Name:   Paul Lawrence Title:   Treasurer



--------------------------------------------------------------------------------

CMC RECEIVABLES, INC.

By:  

/s/ Paul Lawrence

Name:   Paul Lawrence Title:   Treasurer



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EVENT OF DEFAULT AND DIRECTION TO ACTIVATE DACA

[Date]

Wells Fargo Bank, National Association, as Securitization Agent

1100 Abernathy Road NE

Suite 1600

Atlanta, GA 30328

Email: william.rutkowski@wellsfargo.com;

WFCFReceivablesSecuritizationAtlanta@wellsfargo.com

Re: Commercial Metals Company - Notice of Event of Default and Direction to
Activate DACA

Ladies and Gentlemen:

Reference is hereby made to the Intercreditor Agreement, dated as of June 23,
2017 (as amended, restated, supplemented or otherwise modified from time to time
the “Intercreditor Agreement”), by and between WELLS FARGO BANK, N.A., as
Securitization Agent pursuant to that certain Purchase Agreement, dated as of
April 5, 2011, by and among CMC Receivables, Inc., a Delaware corporation,
Commercial Metals Company, a Delaware corporation (“CMC”), as Servicer, various
Purchasers from time to time party thereto, their Administrators, and the
Securitization Agent, as amended, restated, supplemented or otherwise modified
from time to time, and BANK OF AMERICA, N.A., as Bank Agent pursuant to that
certain Fourth Amended and Restated Credit Agreement, dated as of June 26, 2014,
by and among CMC and CMC International Finance S.à R.L., as the Borrowers, each
Lender from time to time party thereto, and the Bank Agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto in the Intercreditor Agreement.

The Securitization Agent is hereby advised that an “Event of Default” under and
as defined in the Credit Agreement exists and is continuing. Accordingly, you
are hereby directed to deliver the “Notice” in the form of Exhibit A to the
Deposit Account Control Agreement to the Depositary Bank.

 

Very truly yours, BANK OF AMERICA, N.A., as Bank Agent

 

By:  

 

Name:  

 

Title:  

 